PER CURIAM.
Upon complaints by The Florida Bar, this Court appointed a referee to conduct a hearing regarding Jones’ alleged misconduct. Jones tendered a conditional guilty plea for consent judgment,* acknowledging his violation of Disciplinary Rules 1-102(A)(1), 1-102(A)(4), 1-102(A)(6) and 6-101(A)(3) of the Code of Professional Responsibility and article XI, Rule 11.02(4) of the Integration Rulé of The Florida Bar. The referee recommended that Jones be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of sixty (60) days.
Neither side contests the referee’s report which we hereby adopt. Respondent, Gregory K. Jones, is hereby suspended from the practice of law for a period of sixty (60) days effective August 2, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients. Respondent shall not accept any new business.
Judgment for costs in the amount of $529.35 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court files are open for inspection.